IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

YIJUN SHEN, )
)
Plaintiff, )
)
v. ) C.A. No.: CPU4-17-002862
)
YIXUE SHANG, )
)
Defendant. )
)
Yijun Shen Brian J. Ferry
42 Abbey Lane Apt 7B 824 Market Street, Suite 1000
Newark, DE 19712 P.O. Box 1351
Plainti/j’ Wilmington, DE 19899
Attorney for Defendant
ORDER

AND NOW, this 12th day of December, 2018, after considering Defendant’s Motion to
Dismiss, IT IS HEREBY ORDERED that the Motion is GRANTED and the case is dismissed
with prejudice.

FURTHER, IT IS HEREBY ORDERED that Plaintifi` s Motion to Reconsider is DENIED
with prejudice As noted on the record, Plaintit`f filed a Motion to Reconsider but has consistently
failed to appear and prosecute said motion. As a result, Defendant’s previous l\/Iotion to Dismiss
had been granted on May 25, 2018 and September 28, 2018. Again, Plaintiff received Notice of
today’s hearing but failed to appear and prosecute the Motion to Reconsider. Hence, Defendant’s
third Motion to Dismiss, which was also noticed for today, is granted. The supplemental Notice
for Friday, December 14, 2018, for the same Motions are rescinded as the matter is now moot.

IT IS SO ORDERED.

A./Lu ove('c[/

 

John K\./Welch,
Judge

cc: Ms. Pal Thomas, CCP Civil Case Manager